Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.1 Page 1 of 16

AO 106 (Rey, 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT FI LED
for the AUG 4 \ 1019

Southern District of California

 

 

 

 

 

 

cout oe Ra RICT COURT
Sub. me STR:
In the Matter of the Search of ) BY ° eee NtY
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 1 9 A J 3 4 2 6
One Apple iPhone 8 Plus Cellular Telephone (41864) ) .
IMEI 356 114099893397 }

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):

See Attachment A-f
located in the Southern District of California , there is now concealed (identify the

 

person or describe the property to be seized):

See Attachment B-1

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wm evidence of a crime;
Ol contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Cade Section Offense Description
21 USC §§ 952, 960, 963 Importation of a Controlled Substance, Conspiracy to import a Controlled

Substance
The application is based on these facts:
M Continued on the attached sheet.

4 Delayed notice of days (give exact ending date if more than 3Q<fa}s: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached s

 

  
 

 

ee f
licant’s signature

Rainier Mendoza, SA, Dept. of Homeland Security

Printed name and title

Sworn to before me and signed in my presence.

Date: & | 14] | \F Air antt AsrbolirA
nudge 's signature

Hon. Allison H. Goddard, U.S. Magistrate Judge

Printed name and title

 

City and state: San Diego, CA

 

 
NM BR BO BO BRD ORD ORD ORD ORD i ea
oO “~) DN Ww BB WH KH FE OD ODO wo HS DH TH SF WH NY KS

Oo Oo Ss HO OO BR WH Be

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.2 Page 2 of 16

AFFIDAVIT
I, Rainier Mendoza, being duly sworn, hereby state as follows:
INTRODUCTION
1. This affidavit supports applications for warrants to search the following

electronic devices, as further described in Attachments A-1 and A-2 (collectively the
Target Devices), and seize evidence of crimes, specifically, violations of Title 21, United
States Code, Sections 952, 960 and 963, as more particularly described in Attachments B-
1 and B-2: .

One Apple iPhone 8 Plus Cellular Telephone (A1864)
IMEI 356114099893397 (as further described in Attachment A-1)
(Target Device 1)

One LG LM-X410 Cellular Telephone (FG)
IMEI 355380096043580 (as further described in Attachment A-2)
(Target Device 2)

2. This search supports an investigation and prosecution of Bianca NUNEZ
MARIN (“NUNEZ MARIN”) and Oralia MARIN (“MARIN”) for one or more of the
crimes mentioned above. A factual explanation supporting probable cause follows.

3, The Target Devices were seized on May 29, 2019, from NUNEZ MARIN
and MARIN after they were arrested at the Otay Mesa Port of Entry (the “OTMPOE”)
with approximately 19.84 kilograms of methamphetamine hidden within the doors, quarter
panels, and back seat of a gray Honda Accord (the “Vehicle”). The Target Devices were
transported to the Customs & Border Protection (CBP) vault located at 9777 Via De La
Amistad, San Diego, CA 92154, where they are currently being securely stored. |

4, Based on the information below, there is probable cause to believe that a

search of the Target Devices will produce evidence of one or more of the aforementioned

erimes, as described in Attachments B-1 and B-2.

 

 

 
oe Oo Ss DH OH & WY HN Re

MR BO BO BRD ORD OD mm eet

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelID.3 Page 3 of 16

5. The information contained in this affidavit is based upon my experience and
training and consultation with other federal, state, and local law enforcement agents. The
evidence and information contained herein was developed from my personal investigation
of this matter and my review of documents and evidence related to this case. Because this
affidavit is made for the limited purpose of obtaining a search warrant for the Target
Devices, it does not contain all of the information known by me or other federal agents
regarding this investigation. Instead, it contains only those facts necessary to establish
probable cause for the requested warrant.

EXPERIENCE AND TRAINING

6. I am a Special Agent employed with the United States Department of
Homeland Security, Immigration and Customs Enforcement, Homeland Security
Investigations (“HSI”). I have been so employed since December 2016. Prior to my
employment with HSI, I was employed as a Border Patrol Agent with the United States
Border Patrol from July 2008 until December 2016. In my current position with HST,
my duties include investigating the trafficking of federally controlled substances.
During my experience in law enforcement, I have had training in investigating the
unlawful importation, possession, and distribution of controlled substances. My
experience includes many arrests, searches, and interviews. I have also worked and
consulted with many law enforcement officers experienced in narcotics smuggling
investigations. Through my experience and training, I have gained a working
knowledge and insight into the operational habits of narcotics smugglers, with particular
emphasis on those who attempt to import narcotics into the United States from Mexico
at the San Diego International Ports of Entry.

7. IT am cross-designated by the United States Drug Enforcement
Administration to conduct narcotics investigations and to enforce provisions of the
Federal Controlled Substance Act, pursuant to Title 21 of the United States Code. I
have participated in criminal investigations involving, among other things, the illegal

smuggling of narcotics into the United States, and I have received formal training in the

2

 

 

J
i
$
i
1
i
i
L
i
1
i
I
i
1

 
bo BO BNO ho bB BNO BR BO DRO ea ea ee ee
Oo —~T DH wo S&P WH HO KK OD DO MB > DB A FP WH PB KF S&S

Oo CO SN BD A BP YH BH

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.4 Page 4 of 16

laws and regulations relating to such investigations including 21 USC §§ 952 and 960,
Importation of a Controlled Substance. My training has also included how narcotics
smugglers use cellular and digital telephones and other electronic devices in the course
of their illicit activities.

8. As an HSI Special Agent, my formal training consisted of six months of
residential instruction at the Federal Law Enforcement Training Center in Brunswick,
Georgia, which included training related to narcotics and dangerous drugs. I have
participated in training programs related to controlled substances, including but not limited
to marijuana, cocaine, methamphetamine, and heroin. I have also received training in the
methods used by narcotics traffickers to import, distribute, package and conceal controlled
substances. Moreover, I have participated in numerous investigations and executed arrests
for drug-related offenses, including possession with the intent to distribute, transportation,
and the importation of controlled substances.

9, Additionally, through the course of my duties as a Special Agent, I have
worked with other experienced narcotics investigators and received informal training
regarding illegal drug trends and methods of operation for multi-kilogram drug dealing and
trafficking in the San Diego area.

10. Based on my training and experience, I am familiar with the ways in which
drug smugglers and traffickers conduct their business. Indeed, during the course of my
duties I have (1) worked as a case agent, directing specific drug-related investigations; (2)
worked as a surveillance agent who observed and recorded movements of individuals
suspected of trafficking drugs; (3) participated in the execution of search warrants related
to drug investigations; (4) initiated and executed numerous arrests for drug-related
offenses, including possession with the intent to distribute; and (5) interviewed criminal
defendants, witnesses, and informants in furtherance of investigations into the illegal
smuggling and trafficking of controlled substances. Through these duties, I have gained a
working knowledge and insight into the operational habits of drug smugglers and
traffickers.

 

 
oO fF SDH MH BR WwW Pe

NM bd BRD tO BO BR RD RD ORO me i ee
ao ns DH th BR WY HN KH CO Oo wo HH A BR WY NY KF OC

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.5 Page 5 of 16

11. Based upon my training and experience and consultations with law
enforcement officers experienced in drug smuggling and trafficking investigations, and all
the facts and opinions set forth in this affidavit, I submit the following:

a. Drug smugglers and traffickers will use cellular/mobile telephones
because they are mobile and they have instant access to telephone
calls, text, web, and voice messages;

b. Drug smugglers and traffickers will use cellular/mobile telephones
because they are able to actively monitor the progress of their illegal
cargo while the conveyance is in transit;

Cc. Drug smugglers and. traffickers and their coconspirators will use
cellular/mobile telephones because they can easily arrange and/or
determine what time their illegal cargo will arrive at predetermined
locations; | |

d. Drug smugglers and traffickers will use cellular/mobile telephones to
direct drivers to synchronize an exact drop off and/or pick up time of
their illegal cargo;

e. Drug smugglers and traffickers will use cellular/mobile telephones to
notify or warn their coconspirators of law enforcement activity to
include the presence and posture of marked and unmarked units as
well as the operational status of checkpoints and border crossings; and

f. Drug smugglers and traffickers and their coconspirators often use
cellular/mobile telephones to communicate with load drivers who
transport their narcotics and/or drug proceeds.

12. Based upon my training and experience and consultations with law
enforcement officers experienced in drug smuggling and trafficking investigations, and all
the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can
and often do contain electronic records, phone logs and contacts, voice and text

communications, and data such as text messages, photographs, audio files, videos, and

4

 

 

 

 
Oo C ~) H A BSB WH LO

RB Bw BO BD KD BRD BRD ORD OR ee ee ee eB
oOo ~s DH HH SP WwW YN KF DT BO te SNH AH HBP We YP KS S&S

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.6 Page 6 of 16

location data. This information can be stored within disks, memory cards, deleted data,
remnant data, slack space, and temporary or permanent files contained on or in the
cellular/mobile telephone. Specifically, I know based upon my training, education, and
experience investigating drug smuggling and trafficking conspiracies that searches of
cellular/mobile telephones sometimes yields evidence:

a. tending to indicate efforts to import methamphetamine, or some
other federally controlled substances from Mexico into the United
States, or possess and/or transport with the intent to distribute
methamphetamine or federally controlled substances within the
United States;

b. tending to identify accounts, facilities, storage devices, and/or
services—such as email addresses, IP addresses, and phone numbers—
used to facilitate the importation of methamphetamine, or some
other federally controlled substances from Mexico into the United
States, or possession and/or transportation with the intent to
distribute methamphetamine or federally controlled substances
within the United States;

C, tending to identify coconspirators, criminal associates, or others
involved in importation of methamphetamine, or some other
federally controlled substances from Mexico into the United States,
or possession and/or transportation with the intent to distribute
methamphetamine or federally controlled substances within the
United States;

d. _ tending to identify travel to or presence at locations involved in the
importation of methamphetamine, or some other federally
controlled substances from Mexico into the United States, or

possession and/or transportation with the intent to distribute

 

eee

 
Oo fo SN BW WH BP W WO =

Bo Bw Bw BO BR BRO BRO ODO ee eee
oOo 4 DH WH HBR WY HB KF TFT Oo BH DID HR A FR WH WH KF BD

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.7 Page 7 of 16

methamphetamine or federally controlled substances within the
United States, such as stash houses, load houses, or delivery points;
e. tending to identify the user of, or persons with control over or access
to, the subject telephone; and/or
f. tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records,
or data involved in the activities described above.

13. Subscriber Identity Module (SIM) Cards, also known as subscriber identity
modules, are smart cards that store data for GSM cellular telephone subscribers. Such data
includes user identity, location and phone number, network authorization data, personal
security keys, contact lists and stored text messages. Some of the evidence generated by a
smuggler’s use of a cellular telephone would likely be stored on any SIM Card that has
been utilized in connection with that telephone.

14. Based on my training and experience, which includes discussions with other
law enforcement officers who investigate drug smuggling and trafficking, I know that drug
conspiracies often require detailed and intricate planning to successfully evade detection.
Consequently, drug conspiracies often involve planning and coordination for several
months—this planning often occurs through mobile telephones. Additionally, based on
my training and experience, and conversations with other law enforcement officers who
investigate drug smuggling and trafficking, I know that coconspirators are often unaware
when a fellow coconspirator has been arrested and will attempt to communicate with that
coconspirator via mobile telephone after his or her arrest to determine the whereabouts of
drugs that are being transported.

FACTS SUPPORTING PROBABLE CAUSE

15. According to a report prepared by Customs and Border Protection Officer
(CBPO) John Rodriguez, on May 29, 2019, at approximately 1752 hours, CBPO Rodriguez
was assigned to lane #7 at the Otay Mesa Port of Entry, performing primary inspection

duties on vehicles applying for entry into the United States from Mexico. A grey Honda

6

 

 
CoC Oe SN OH BR WY NM

bd BM BP BR RO DO WD RD RD RR RO ee ee ee
Oo ~~ BD Hw F&F WH NY KF CO CO Da HD HH FP WD YY KF OS

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.8 Page 8 of 16

Accord bearing California license plate # 4TRGO10 approached his booth. The driver,
later identified as Bianca Nunez Marin presented her United States Passport for
identification. The only passenger in the vehicle was later identified as Oralia Marin.

16. According to CBPO Rodriguez’s report, NUNEZ MARIN stated that she did
not have anything to declare before entering the United States. CBPO Rodriguez then
asked her to open the trunk of the vehicle, and NUNEZ MARIN complied. CBPO
Rodriguez then inspected the trunk and saw personal items in plain view. CBPO Rodriguez
then moved to the driver’s side quarter panel of the vehicle, which he was able to open.
Once he opened the panel, he saw packages wrapped in cellophane. CBPO Rodriguez was
able to touch one of the packages and squeeze it. He noted that the package had a crunchy
feel to it. He then referred the vehicle to secondary inspection.

17. According to a report prepared by CBPO Leyva, the vehicle was then put through
the Z-portal system, which essentially takes an x-ray type image of the vehicle. CBPO
Leyva, who was operating the Z-portal system, observed in the image anomalies concealed
within the rear quarter panels, doors, and spare tire areas.

18. According to a report by CBP Canine Enforcement Officer (CEO) Ted Stone, a
Narcotics and Human Detection Dog (NHDD) performed a canine sniff of the Vehicle.
The NHDD alerted to the underside of the vehicle near the rear quarter panel on the
passenger side.

19. According to his report, CBPO C. Mansouri was assigned to perform a
secondary inspection on the Vehicle. CBPO Mansouri observed packages concealed
within the rear quarter panels, doors, and back seat. The packages contained a white
substances, which later tested positive for the characteristics of methamphetamine. There
were 40 packages removed from the Vehicle. All of the packages felt similar. The weight
of all of the packages was approximately 19.84 kilograms.

20. On May 29, 2019, at approximately 2144 hours, I responded to the OTMPOE,
where NUNEZ MARIN, MARIN, the Vehicle, methamphetamine, and the Target Devices
were being held for further processing. Target Device 1 was seized from NUNEZ MARIN

 

 

 
eo SF) Ss DH OH BP WH He

NY NM BP NB BO wR BRO BH BRD wR RR RE Re ee
Go ss OW ww S&P WH NNO KF DBD CO BA HN DB A SP WW NY KF S&S

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.9 Page 9 of 16

by CBPO Mansouri; Target Device 2 was seized from MARIN by CBPO Mansouri.
NUNEZ MARIN verbaily acknowledged to me that Target Device 1 belonged to her.
MARIN verbally acknowledged to me that Target Device 2 was hers.

21. OnMay 29, 2019, at approximately 9:44p.m., I interviewed NUNEZ MARIN.
During the interview, NUNEZ MARIN stated that the vehicle is registered to MARIN, who
is her mother. NUNEZ MARIN stated that while the vehicle is registered to her mother,
NUNEZ MARIN is the primary driver of the vehicle. NUNEZ MARIN stated that she
purchased the vehicle for $1400 through a service called “OfferUp.” At first, NUNEZ
MARIN stated that she paid cash; later NUNEZ MARIN stated that her mother utilized a
loan through “Title Max” to purchase the vehicle and that her mother is still paying the
loan. .

22. During the interview, NUNEZ MARIN stated that she was in Mexico at 10:30
a.m, earlier in the day to visit her grandmother, “Cecilia Nunez.” NUNEZ MARIN stated
that her grandmother lives with NUNEZ MARIN’s aunt, “Viene Nunez,” in an area called
“Otay.” NUNEZ MARIN described the residence as being a two-story condominium
building and that her grandmother lives in the bottom unit, which has two bedrooms.

23. During the interview, NUNEZ MARIN stated that after arriving at her
grandmother’s residence, “[wle were just at her house just chillin’ there.” NUNEZ
MARIN stated that the only people at the house were her grandmother, her mother, and
herself. NUNEZ MARIN stated that she and her mother went to “Revolucion” to get tea
at 1:00 p.m. and NUNEZ MARIN drove the vehicle during the trip. They returned to the
grandmother’s residence at 3:30 p.m, and then left the residence between 4:30 p.m. and
5:00 p.m. and traveled to the border.

24. During the interview, NUNEZ MARIN stated that no one else had possession
of the vehicle while she was at her grandmother’s residence. She further stated that no one
else had possession of the key to the vehicle, that there is only one key, that there was no
spare, and that there is no car alarm. NUNEZ MARIN stated she did not know how drugs

could get into the vehicle.

 

 

 

 
Oo co NS DH UW B&B W Bw

BS NM bo BD BND BRD ORDO
Se RRR BK ek FEO rRWT aoe oOnaous

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.10 Page 10 of 16

25. NUNEZ MARIN stated that she did not contact anyone who resides in Mexico
during the trip. She stated that she knew her mother, MARIN, was contacting other
individuals, but NUNEZ MARIN did not know who those individuals were. When asked
if MARIN would know how the drugs got into the vehicle, NUNEZ MARIN shrugged her
shoulders and said, “I don’t know.” |

26. On May 29, 2019, at approximately 2218 hrs, I interviewed MARIN. MARIN
stated that she left La Mesa, California at approximately 9:30 a.m. to visit her
grandmother’s house in Mexico. MARIN stated that she was the driver of the vehicle and
that her daughter, NUNEZ MARIN, was a passenger. MARIN stated that ber grandmother
lives in an area in Mexico called, “Otay.” MARIN described the residence as a blue house
in a gated community. She further stated that the house was a two-story home with 2-3
bedrooms and that there is a bedroom on the second story with the kitchen located on the
bottom floor. She also stated that her uncle, “Jose Martinez,” and her aunt, “Laura
Martinez,” live at the residence. MARIN stated that her grandmother’s name is “Josepha
Martinez.”

27. During the interview, MARIN stated that she left her grandmother’s residence
to purchase an energy drink at a 7-11 store. MARIN stated that she and NUNEZ MARIN
walked to the store and was unsure of the time of the trip to 7-11. She stated that she
purchased cigarettes and an energy drink and returned to her grandmother’s residence.
MARIN stated that other than the trip to the 7-11 store, which was about a 3-5 minute walk,
she just kept her orandmother company during the visit and did nothing else.

_ 28. During the interview, MARIN initially stated that the Vehicle was parked near
her grandmother’s residence in a driveway. Later in the interview, MARIN stated that the
Vehicle was parked on the side of the street and was not visible from the residence.
MARIN stated that no other person had possession of the Vehicle and that she left the key
to the Vehicle on a table at her grandmother’s residence.

29. During the interview, MARIN stated that at some time between 5:00 p.m. and
6:00 p.m., she decided to return to the United States. She said she did not stop anywhere

 

 

 

 
Oo oo ~JI DW wa BR WH WL —

hm NO FP BHO NY LV WN WN NO KF HF He FS Fe Oe Se OS RS
oo “sa HN TH HSH WwW NY KF BT BO FF HS DH A SP WH LO KS FS

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.11 Page 11 of 16

else on the return to the United States and that the trip to the border took about 10-15
minutes.

30. MARIN explained during the interview that she had contacted “Delilah” and
“Priscilla” while in Mexico to see if they wanted to meet, but they were unable to. MARIN
stated that she had met the two individuals during previous visits to Tijuana. MARIN
explained that the two individuals lived in Tijuana. MARIN stated that she is “friends”
with Delilah on Facebook and communicates with her through “WhatsApp.” MARIN
stated that she communicates with Priscilla through Facebook Messenger.

31. MARIN stated that she did not know how drugs got into the Vehicle.

32. Based upon my experience and investigation in this case, there is probable
cause to believe that NUNEZ MARIN and MARIN, as well as other persons currently
unknown, were involved in an ongoing conspiracy to import and transport
methamphetamine and other federally controlled substances. Based on my experience
investigating drug smugglers and traffickers, there is probable cause to believe that
NUNEZ MARIN and MARIN used the Target Devices to coordinate with coconspirators
regarding the importation, transportation, and distribution of methamphetamine and other
federally controlied substances, and to otherwise further this conspiracy both inside and
outside of the United States. There is also probable cause to believe that recent calls made
and received, telephone numbers, contact names, electronic mail (e-mail) addresses,
appointment dates, text messages, pictures and other digital information are stored in the
memory of the Target Devices, which may identify other persons involved in drug
trafficking activities. —

33. Accordingly, based upon my experience and training, consultation with other
law enforcement officers experienced in drug trafficking investigations, and all the facts
and opinions set forth in this affidavit, there is probable cause to believe that information
relevant to the drug smuggling and trafficking activities of NUNEZ MARIN and MARIN,
such as telephone numbers, made and received calls, contact names, electronic mail (c-

mail) addresses, appointment dates, messages, pictures and other digital information are

10

 

 

 
90 Oo SN Uw BR WD NE

me MO WO BR WY BO DD BD ORDO OO ee
on NHN UB UU Uhr S| lCUCc SCN Oe el TO OC DO DN er ll

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.12 Page 12 of 16

stored in the memory of the Target Devices. Therefore, for the reasons set forth above, |
request permission to search the Target Devices for items listed in Attachment B-1 and B-
2 for the time period from February 28, 2019 up to and including May 30, 2019.
METHODOLOGY

34. It is not possible to determine, merely by knowing the cellular/mobile
telephone’s make, model and serial number, the nature and types of services to which the
device is subscribed and the nature of the data stored on the device. Cellular/mobile
devices today can be simple cellular telephones and text message devices, can include
cameras, can serve as personal digital assistants and have functions such as calendars and
full address books and can be mini-computers allowing for electronic mail services, web
services and rudimentary word processing. An increasing number of cellular/mobile
service providers now allow for their subscribers to access their device over the internet
and remotely destroy all of the data contained on the device. For that reason, the device
may only be powered in a secure environment or, if possible, started in “flight mode” which
disables access to the network. Unlike typical computers, many cellular/mobile telephones
do not have hard drives or hard drive equivalents and store information in volatile memory
within the device or in memory cards inserted into the device. Current technology provides
some solutions for acquiring some of the data stored in some cellular/mobile telephone
models using forensic hardware and software. Even if some of the stored information on
the device may be acquired forensically, not all of the data subject to seizure may be so
acquired. For devices that are not subject to forensic data acquisition or that have
potentially relevant data stored that is not subject to such acquisition, the examiner must
inspect the device manually and record the process and the results using digital
photography. This process is time and labor intensive and may take weeks or longer.

35. Following the issuance of this warrant, I will collect the Target Devices and
subject it to analysis. All forensic analysis of the data contained within the telephone and
its memory cards will employ search protocols directed exclusively to the identification

and extraction of data within the scope of this warrant.

11

 

 

 

 
Oo CO ~s HD A BP WH BB Be

bBo BO BS BO BR WO BRD BRD ORD we
OO ~D DH Mm FB WwW NH KK CO ’]O FB HT DH A FP W LB KF S&S

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.13 Page 13 of 16 -

36. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within 90 days, absent
further application to this court.

CONCLUSION

37. Based on all of the facts and circumstances described above; there is probable
cause to conclude that Bianca NUNEZ MARIN and Oralia MARIN used the Target
Devices to facilitate violations of Title 21, United States Code, Sections 952, 960, and 963,

38. Because the Target Devices were promptly seized during the investigation of
Bianca NUNEZ MARIN and Oralia MARIN’s trafficking activities and has been securely
stored, there is probable cause to believe that evidence of illegal activities committed by
Bianca NUNEZ MARIN and Oralia MARIN continues to exist on the Target Devices.
Based on the above facts and my training and experience, there is probable cause to believe
that evidence of violations of Title 21, United States Code, Sections 952, 960, and 963 will
be found within the date range from February 28, 2019 to and including May 30, 2019.

//
a
i]
i]
//
/]
f/
ff
fi
i]
[Tf
i]

12

 

 

 
Oo CO SN DH WH BR WW LH eH

we NHN PO KO RD BR RO ORD ORD ee
oo ~~] ON a _ Ww No — So \O oo ~] nn UA _ tad bo ce SD

 

 

Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.14 Page 14 of 16

39. WHEREFORE, I request that the court issue a warrant authorizing law
enforcement agents and/or other federal and state law enforcement officers to search the
items described in Attachments Al and A2 and to seize the items listed in Attachments B1
and B2, using the methodology described above.

I swear the foregoing is true and correct to the be4t of my knowledge and belief.

 

 

“Raine Mendoza

HSI Special Agent

Subscribed and sworn to before me this _/4/A, day of August, 2019.

The Honorable Allison H. Goddard
United States Magistrate Judge

13

 

 

 

a ee ete ney tent tune eee ame
Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.15 Page 15 of 16
ATTACHMENT A-1
PROPERTY TO BE SEARCHED
The following property is to be searched:

One Apple iPhone 8 Plus Cellular Telephone (A1864)
IMEI 3561 14099893397
(Target Device 1)

Target Device 1 is currently in the possession of the U.S. Customs & Border Protection
(CBP) (evidence vault) located at 9777 Via De La Amistad, San Diego, CA 92154.

 
Case 3:19-mj-03426-AHG Document1 Filed 08/14/19 PagelD.16 Page 16 of 16

ATTACHMENT B-1

ITEMS TO BE SEIZED

Authorization to search Target Device 1 as described in Attachment Al includes
the search of disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in Target Device 1 for evidence described below. The
seizure and search of Target Device 1 shall follow the search methodology described in
the affidavit submitted in support of the warrant.

The evidence to be seized from Target Device 1 will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from third-
party applications, photographs, audio files, videos, and location data, for the period of
February 28, 2019 up to and including May 30, 2019:

a.

tending to indicate efforts to import methamphetamine, or some other
federally controlled substances from Mexico into the United States;

tending to identify accounts, facilities, storage devices, and/or services--such
as email addresses, IP addresses, and phone numbers—used to facilitate the
importation of methamphetamine, or some other federally controlled
substances from Mexico into the United States;

tending to identify coconspirators, criminal associates, or others involved in
importation of methamphetamine, or some other federally controlled
substances from Mexico into the United States;

tending to identify travel to or presence at locations involved in the
importation of methamphetamine, or some other federally controlled
substances from Mexico into the United States;

tending to identify the user of, or persons with control over or access to,
Target Device 1; and/or

tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data involved in the
activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960, and

963.

 
